Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-22-2008

Earl Pondexter v. The Dept. of Housing
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-3486




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Earl Pondexter v. The Dept. of Housing" (2008). 2008 Decisions. Paper 335.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/335


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-164 (September 2008)                                 NOT PRECEDENTIAL



                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 08-3486
                                       ___________

                            IN RE: EARL A. PONDEXTER,
                                                        Petitioner
                                       ___________
                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                                  (Related to 01-cv-2161)
                                     _____________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                September 30, 2008
           Before: SCIRICA, Chief Judge, WEIS and GARTH, Circuit Judges

                                (Opinion filed October 22, 2008)

                                       ____________

                                         OPINION
                                       ____________

PER CURIAM.

              Earl Pondexter filed this pro se mandamus petition pursuant to 28 U.S.C. §

1651, seeking an order reversing the District Court’s order of dismissal and remanding

the case for trial. For the foregoing reasons, we will deny the petition.

              On November 15, 2001, Pondexter filed a lawsuit against the Department of

Housing and Urban Development (“HUD”) and the Allegheny County Housing Authority

                                              1
(“ACHA”) in the United States District Court for the Western District of Pennsylvania.

On June 6, 2002, the District Court granted HUD’s motion to dismiss, and ordered

ACHA to answer. On September 13, 2006, the District Court granted ACHA leave to file

a motion for summary judgment, which the District Court granted on September 4, 2007.

Pondexter unsuccessfully sought reconsideration of that order and then appealed. His

appeal is currently pending before this Court at C.A. No. 07-4431.

              Mandamus is a drastic remedy that is available only in extraordinary

circumstances. See In re Diet Drugs Prods Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005).

It is not a substitute for an appeal. In re Chambers Dev. Co., 148 F.3d 214, 226 (3d Cir.

1998) (“[M]andamus is not a substitute for appeal and a writ of mandamus will not be

granted if relief can be obtained by way of our appellate jurisdiction.”). As Pondexter’s

appeal of the District Court’s orders is currently pending before this Court, he has not

demonstrated that he is entitled to mandamus relief. According, we will deny his

mandamus petition.




                                             2